*933OPINION.
Sternhagen:
Tlie taxpayer introduced in evidence, witli tbe consent of counsel for the Commissioner, several affidavits of persons who purported to be somewhat familiar with the nature and activities of this corporation. The statements of fact contained in these affidavits are not, however, sufficient to enable us to decide whether the corporation comes within the statutory designation of an educational organization. It may be noted in passing that, even although the amount were found to be deductible, there is in the record no evidence of the amount of the bequest.